794 So.2d 127 (2001)
Roy C. COLLINS on Behalf of Anne Dupont NOBLE, Plaintifft-Respondent,
v.
SISTERS OF CHARITY OF INCARNATE WORD d/b/a Schumpert Medical Health System Center, Defendant-Applicant.
No. 34,897-CW.
Court of Appeal of Louisiana, Second Circuit.
August 22, 2001.
Soileau & Garcie by Charles D. Soileau, Many, Counsel for Respondent, Donald Patty.
Georgia P. Kosmitis, Shreveport, Counsel for Respondent, Roy C. Collins.
Mayer, Smith & Roberts by Mark A. Goodwin, Shreveport, Counsel for Defendant-Applicants.
*128 Before BROWN, STEWART and GASKINS, JJ.
BROWN, J.
This case is a companion to Patty v. Christus Health Northern Louisiana, 34,871 (La.App. 2d Cir.08/22/01), 794 So.2d 124, rendered this same date, inasmuch as it involves the same legal issue.
For the reasons expressed in Patty, supra, the judgment of the trial court is AFFIRMED. Costs are assessed to defendant, Christus Schumpert.